 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ESTATE OF TIMOTHY GENE SMITH,                     Case No.: 16-cv-2989-WQH-MSB
     by his successor in interest, JANIE
11
     RICHELLE SANDERS; JANIE                           ORDER
12   RICHELLE SANDERS; SANDY LYNN
     SIMMONS; and WYATT ALLEN
13
     GUNNER SMITH as individuals,
14                                   Plaintiffs,
15   v.
16
     CITY OF SAN DIEGO; SCOTT
17   HOLSLAG; DAVID BRECHT;
     NATALIE ANN MACEY d/b/a MACEY
18
     BAIL BONDS, as an individual; LEGAL
19   SERVICE BUREAU, INC. d/b/a
     GLOBAL FUGITIVE RECOVERY, a
20
     California domestic corporation; DAN
21   ESCAMILLA, as an individual and on
     behalf of LEGAL SERVICE BUREAU,
22
     INC.; and ISMAEL SOTO, as an
23   individual,
24                                 Defendants.
25
     HAYES, Judge:
26
           The matter before the Court is Plaintiffs’ Ex Parte Motion for Service of Summons
27
     by Publication for Defendant Ismael Soto. (ECF No. 179).
28

                                                   1
                                                                           16-cv-2989-WQH-MSB
 1      I.       Background
 2            On December 8, 2016, Plaintiffs initiated this action by filing a complaint. (ECF
 3   No. 1). The complaint was amended on December 29, 2016 (ECF No. 7), on March 9,
 4   2018 (ECF No. 96), and on March 1, 2019 (ECF No. 162). The March 1, 2019 Third
 5   Amended Complaint added Ismael Soto as a named defendant and is the operative
 6   complaint in this matter. On March 4, 2019, summonses were issued. (ECF No. 163). On
 7   June 3, 2019, Plaintiff filed the Ex Parte Motion for Service of Summons by Publication
 8   for Defendant Ismael Soto. (ECF No. 179). In the Ex Parte Motion, Plaintiffs request that
 9   the Court permit Plaintiffs to serve Defendant Ismael Soto in San Diego County by
10   publication in the San Diego Union-Tribune and in Riverside County by publication in The
11   Press-Enterprise. (ECF No. 179 at 2).
12      II.      Legal Standard
13            Rule 4(e)(1) of the Federal Rules of Civil Procedure allows service by any means
14   permitted by the law of the state in which the case is pending, or the state in which the
15   Defendant resides. See Fed. R. Civ. P. 4(e)(1). Under California Code of Civil Procedure
16   Section 415.50:
17            (a) A summons may be served by publication if upon affidavit it appears to
              the satisfaction of the court in which the action is pending that the party to be
18
              served cannot with reasonable diligence be served in another manner specified
19            in this article and that either: (1) A cause of action exists against the party
              upon whom service is to be made or he or she is a necessary or proper party
20
              to the action. (2) The party to be served has or claims an interest in real or
21            personal property in this state that is subject to the jurisdiction of the court or
              the relief demanded in the action consists wholly or in part in excluding the
22
              party from any interest in the property.
23
     Cal. Civ. Proc. Code § 415.50.
24
              California courts impose a high standard of diligence before approving use of
25
     publication and strictly construe the statutory provisions for service by publication. See
26
     Olvera v. Olvera, 283 Cal. Rptr. 271, 277 (Ct. App. 1991) (“When substituted or
27
     constructive service is attempted, strict compliance with the letter and spirit of the statutes
28

                                                       2
                                                                                     16-cv-2989-WQH-MSB
 1   is required.”). “Before allowing a plaintiff to resort to service by publication, the courts
 2   necessarily require him to show exhaustive attempts to locate the defendant, for it is
 3   generally recognized that service by publication rarely results in actual notice.” Watts v.
 4   Crawford, 896 P.2d 807, 811 n.5 (Cal. 1995). “The term ‘reasonable diligence’. . . denotes
 5   a thorough, systematic investigation and inquiry conducted in good faith by the party or
 6   his agent or attorney.” Kott v. Super. Ct., 53 Cal. Rptr. 2d 215, 221 (Ct. App. 1996).
 7   Because of due process concerns, service by publication is permissible only “as a last
 8   resort.” Donel, Inc. v. Badalian, 150 Cal. Rptr. 855, 858 (Ct. App. 1978).
 9      III.   Discussion
10         Eugene G. Iredale, Counsel for Plaintiffs, submitted a declaration in support of
11   Plaintiffs’ Ex Parte Motion for Service of Summons by Publication for Defendant Ismael
12   Soto. (ECF No. 179-1). In the declaration, Iredale states, “[m]y firm hired Sonny Jaramillo
13   to complete service of process on Defendant Ismael Soto.” Id. ¶ 8. “On April 4, 2019, at
14   approximately 1:40 p.m., Mr. Jaramillo completed service of process on ‘Ismael Soto’ at
15   the 3662 42nd Street, San Diego, CA 92105-3304 location.” Id. ¶ 9. “On April 12, 2019,
16   Ismael Soto sent a letter to my office indicating he was not the interested party to [t]his
17   action.” Id. ¶ 10.
18         Sonny Jaramillo, an employee of San Diego Legal Source hired by Iredale to serve
19   Defendant Ismael Soto, submitted a declaration in support of Plaintiffs’ Ex Parte Motion
20   for Service of Summons by Publication for Defendant Ismael Soto. (ECF No. 179-2).
21   Jaramillo states,
22         On March 27, 2019, I conducted a preliminary public records search for the
           name Ismael Soto. Preliminary results indicated that Mr. Soto owned a 2001
23
           Mercedes Benz with a California license plate number. This is consistent with
24         recorded phone calls between Mr. Soto and San Diego police dispatch where
           Mr. Soto gives his license number and states he drives a 2001 Mercedes Benz.
25
           Given Mr. Soto’s employment as a bounty hunter and/or bail bonds agent, I
26         conducted a search for professional license in Riverside county. Mr. Soto was
           not registered in Riverside county for a bail bonds, private investigator, or
27
           security guard professional license. Mr. Soto is not registered as a sole
28         proprietorship in Riverside county. A physical description of Mr. Soto is

                                                  3
                                                                               16-cv-2989-WQH-MSB
 1          unknown.
 2   Id. ¶ 3.
 3          On March 28, 2019, I discovered Mr. Soto’s Bureau of Security and
 4          Investigative Services license issued in October of 2018. Mr. Soto listed a San
            Diego address on his application for the security guard license. Given my
 5          experience, I concluded that Mr. Soto most likely resided at the San Diego
 6          address due to Mr. Soto’s employment as a bail bonds agent and the status of
            his Bureau of Security and Investigative Services Licensing. The primary
 7          status of license is listed as “current” with an expiration date of October 31,
 8          2020.
 9   Id. ¶ 4. From March 28, 2019 through April 3, 2019, Mr. Jaramillo attempted to serve
10   Ismael Soto at the San Diego address associated with the security guard license application
11   submitted by Ismael Soto. Id. ¶¶ 5–13. On April 4, 2019, Mr. Jaramillo served “Kevin
12   M.,” a roommate of Ismael Soto. Id. ¶ 14. On April 12, 2019, Mr. Iredale learned that the
13   “Ismael Soto” Mr. Jaramillo served was not Defendant Ismael Soto. (ECF No. 179-1 ¶
14   10).
15          Mr. Jaramillo’s declaration states that he performed a “preliminary public records
16   search for the name Ismael Soto.” (ECF No. 179-2 ¶ 3). Mr. Jaramillo’s declaration does
17   not indicate the public records searched. The Court is unable to determine from the
18   declarations accompanying Plaintiff’s Ex Parte Motion whether the public records search
19   included databases, such as the local telephone directory, the voters’ register, and the
20   personal property index of the assessor’s office near the Defendant’s last known location.
21   See Kott, 53 Cal. Rptr. 2d at 221 (“A number of honest attempts to learn defendant’s
22   whereabouts or his address by inquiry of relatives, friends, and acquaintances, or of his
23   employer, and by investigation of appropriate city and telephone directories, the voters’
24   register, and the real and personal property index of the assessor’s office, near the
25   defendant’s last known location are generally sufficient. These are likely sources of
26   information and consequently must be searched before resorting to service by
27   publication.”).   Plaintiffs have not included sufficient information regarding Mr.
28   Jaramillo’s public records searches to demonstrate that California Civil Procedure Code

                                                   4
                                                                               16-cv-2989-WQH-MSB
 1   Section 415.50(a) has been satisfied. The Court finds that Plaintiffs have not satisfied the
 2   high standard of diligence required for service by publication.
 3      IV.   Conclusion
 4         IT IS HEREBY ORDERED that Plaintiffs’ Ex Parte Motion for Service of Summons
 5   by Publication for Defendant Ismael Soto (ECF No. 179) is DENIED.
 6   Dated: June 11, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                               16-cv-2989-WQH-MSB
